Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 13 are rejected under 35 U.S.C. 102(a1) as being taught by Maeda et al (PGPUB 2008/0067960).
With respect to claim 1, Maeda teaches a motor control device (15) for controlling a motor (12) which has a plurality of windings that are electrically independent from each other in correspondence with each of a plurality of phases (fig. 5; Lw, Lv, Lu), 
wherein the motor control device controls the motor so that a phase current based on an input command value is caused to flow to (paragraph 0061) at least one of the plurality of windings, and 
a predetermined in-phase current is superimposed on (paragraph 0047) the phase current and caused to flow to at least one of the plurality of windings.
With respect to claim 9, Maeda teaches wherein, when an amplitude of a current command based on the input command value is equal to or less than a predetermined value (paragraph 0340), the motor control device controls the motor so that the phase current and the in-phase current are respectively caused to flow to each of the plurality of windings.


With respect to claim 13, Maeda teaches electric vehicle (paragraph 0010), comprising: the motor control device according to claims 1; and the motor controlled by the motor control device.
Claims 2-8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846